Citation Nr: 1748926	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-25 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for anterolisthesis of the lumbosacral junction L5 on S1 with intervertebral disc syndrome (IVDS).

2.  Entitlement to an evaluation in excess of 10 percent for neurological abnormality, left lower extremity (claimed as left foot numbness).

3.  Entitlement to an evaluation in excess of 10 percent for neurological abnormality, right lower extremity.

4.  Entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, left lower extremity.

5.  Entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, right lower extremity.

6.  Entitlement to an effective date prior to September 24, 2009, for the award of a 40 percent evaluation for anterolisthesis of the lumbosacral junction L5 on S1 IVDS. 

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2016, the Veteran and his spouse testified before the Board at a videoconference hearing.  A transcript of the testimony offered at this hearing has been associated with the record.

At the August 2016 Board hearing, the Veteran's representative raised the issue of entitlement to a TDIU on an extraschedular basis.  Accordingly, the claim has been re-characterized to reflect this assertion.  

The issues of entitlement to an evaluation in excess of 10 percent for neurological abnormality, left lower extremity (claimed as left foot numbness), entitlement to an evaluation in excess of 10 percent for neurological abnormality, right lower extremity, and entitlement to a TDIU, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On record at his August 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an evaluation in excess of 40 percent for anterolisthesis of the lumbosacral junction L5 on S1 with IVDS.

2.  On record at his August 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, left lower extremity.

3.  On record at his August 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, right lower extremity.

4.  On record at his August 2016 Board hearing, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an effective date prior to September 24, 2009, for the award of a 40 percent evaluation for anterolisthesis of the lumbosacral junction L5 on S1 IVDS.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to an evaluation in excess of 40 percent for anterolisthesis of the lumbosacral junction L5 on S1 with IVDS, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  With respect to the issue of entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, left lower extremity, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

3.  With respect to the issue of entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, right lower extremity, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

4.  With respect to the issue of entitlement to an effective date prior to September 24, 2009, for the award of a 40 percent evaluation for anterolisthesis of the lumbosacral junction L5 on S1 with IVDS, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the transcript of the August 2016 Board hearing, the appellant withdrew his appeals with respect to issues of entitlement to an evaluation in excess of 40 percent for anterolisthesis of the lumbosacral junction L5 on S1 with IVDS, entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, left lower extremity, entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, right lower extremity, and entitlement to an effective date prior to September 24, 2009, for the award of a 40 percent evaluation for anterolisthesis of the lumbosacral junction L5 on S1 IVDS.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect thereto and the appeals thereof are therefore dismissed.



	(CONTINUED ON NEXT PAGE)






ORDER

The appeal is dismissed with respect to the claim of entitlement to an evaluation in excess of 40 percent for anterolisthesis of the lumbosacral junction L5 on S1 with IVDS.

The appeal is dismissed with respect to the claim of entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, left lower extremity.

The appeal is dismissed with respect to the claim of entitlement to an effective date prior to September 24, 2009, for the award of service connection for neurological abnormality, right lower extremity.

The appeal is dismissed with respect to the claim of entitlement to an effective date prior to September 24, 2009, for the award of a 40 percent evaluation for anterolisthesis of the lumbosacral junction L5 on S1 IVDS.


REMAND

At his Board hearing, the Veteran's representative pointed out that the Veteran had recently been awarded Social Security Administration (SSA) disability benefits related to the disabilities involved in the present appeal.  No attempt to obtain the records associated with this award has been made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for SSA disability benefits and associate them with the claims file.

Also, at his hearing the Veteran indicated that he receives fairly regular VA treatment.  The latest VA treatment records are dated November 10, 2016.   Upon remand, up-to-date records relevant to the issues on appeal should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was last afforded a VA examination to address the severity of his service-connected neurological disabilities of the lower extremities in July 2013.  The report of that examination notes that the Veteran walked without the assistance of any device, and that he had a normal gait.  At his August 2016 hearing, the Veteran testified that he had to use a cane to walk and that his neurological disabilities of the lower extremities had caused him to fall on a few occasions.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  The Veteran's testimony indicates that the disabilities may have increased in severity since the July 2013 examination.  Accordingly, he should be afforded a new VA examination.

As any decision with respect to the claims remanded above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately November 10, 2016, and associate them therewith.  Conduct any ensuing additional development, as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of the service-connected neurological abnormalities of the left and right lower extremities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, the AOJ should then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC, before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


